EXECUTION VERSION



 
April 12, 2011



SCG Financial Acquisition Corp.
615 N. Wabash Ave.
Chicago, Illinois 60611


Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Attn: General Counsel


 
Re:
Initial Public Offering



Gentlemen:


This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between SCG Financial Acquisition Corp., a
Delaware corporation (the “Company”), and Lazard Capital Markets LLC, as
representative of the several underwriters (the “Underwriters”), relating to an
underwritten initial public offering (the “Offering”), of 8,000,000 of the
Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
exercisable for one share of Common Stock (each, a “Warrant”). The Units sold in
the Offering shall be quoted and traded on the Over-the-Counter Bulletin Board
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 15 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SCG Financial Holdings, LLC (the “Sponsor”), each of the members
of the Sponsor (each, a “Member” and collectively, the “Members”), and Gregory
H. Sachs (the “Founder”), hereby agree with the Company as follows


1.           Each of the undersigned hereby agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, he or it shall vote all Founder Shares and
any shares acquired by him or it in the Offering or the secondary public market
in favor of such proposed Business Combination.
 
 
 

--------------------------------------------------------------------------------

 
 
2. (a)       Each of the undersigned hereby agrees that in the event that the
Company fails to consummate a Business Combination within 21 months from the
closing of the Offering (which period may be extended for up to one 3 month
period ending 24 months from the date of the final prospectus if (i) the Company
executes a letter of intent, agreement in principle or definitive agreement
relating to a proposed initial Business Combination before such 21-month period
ends and (ii) such extension is approved by at least 65% of the holders of the
Common Stock), he or it shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible, redeem the Common Stock held by the Public Stockholders,
at a per-share price, payable in cash, equal to the aggregate amount including
interest then on deposit in the Trust Account, but net of any taxes payable and
up to $100,000 of such net interest to pay reasonable expenses of dissolution,
divided by the number of shares of Common Stock then outstanding, subject in
each case to the Company’s obligations under Delaware law to provide for claims
of creditors and other requirements of applicable law.


(b)           Each of the undersigned acknowledges that the undersigned has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Trust Account with respect to the Founder Shares. Each of the undersigned
hereby further waives, with respect to any shares of the Common Stock held by
him or it, any redemption rights he or it may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the undersigned shall be entitled to
redemption and liquidation rights with respect to any shares of the Common Stock
(other than the Founder Shares) the undersigned holds if the Company fails to
consummate a Business Combination within 21 or 24 months (as applicable) from
the date of the final Prospectus.


(c)           Each of the undersigned will not, and acknowledges that the
Company will not, propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance and timing of any
obligation to redeem the Common Stock held by a Public Stockholder under Article
IX of the Company’s amended and restated certificate of incorporation.  With
respect to any vote on a proposed amendment to Article IX of the amended and
restated certificate of incorporation, each of the undersigned agrees, if
applicable, to vote his, her or its Founder Shares in accordance with the
majority of the votes cast by the Public Stockholders.


3. (a)       To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 1,200,000 shares of Common Stock
(as described in the Prospectus), the Sponsor shall return to the Company for
cancellation, at no cost, the number of Founder Shares held by the Sponsor
determined by multiplying 228,571 by a fraction: (i) the numerator of which is
1,200,000 minus the number of shares of the Common Stock purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 1,200,000. The Sponsor further agrees that to the extent
that: (a) the size of the Offering is increased or decreased and (b) the Sponsor
has either purchased or sold shares of the Common Stock or an adjustment to the
number of Founder Shares has been effected by way of a stock split, stock
dividend, reverse stock split, contribution back to capital or otherwise, in
each case in connection with such increase or decrease in the size of the
Offering, then, (i) the references to 1,200,000 in the numerator and denominator
of the formula in the immediately preceding sentence shall be changed to a
number equal to 15% of the number of shares included in the Units issued in the
Offering and (ii) the reference to 228,571 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of shares of the
Common Stock that the Sponsor would have to return to the Company in order to
hold 16% of the Company’s issued and outstanding shares after the Offering
(assuming the Underwriters do not exercise their over-allotment option). In
addition, a portion of the Founder Shares held by the Sponsor in an amount equal
to 3.0% of the Company’s issued and outstanding shares immediately after the
Offering shall be returned to the Company for cancellation, at no cost, in the
event that the last sales price of the Company’s stock does not equal or exceed
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for at least one period of 20
trading days within any 30-trading day period within 24 months following the
closing of the Company’s initial Business Combination.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           In the case of any of the Founder Shares owned by the Sponsor that
are not subject to forfeiture pursuant to paragraph 3(a) above, until (A) one
year after the completion of the Company’s initial Business Combination or
earlier if, subsequent to the Company’s initial Business Combination (such
applicable period being the “Founder Lock-Up Period”), the last sales price of
the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for at
least one period of 20 trading days within any 30-trading day period commencing
at least 150 days after the Company’s initial Business Combination or (B) the
Company consummates a subsequent liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property, and in the case of any of the Founder Shares owned by the Sponsor that
are subject to forfeiture pursuant to paragraph 3(a) above, the undersigned
shall not, except as described in the Prospectus, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to the Founder Shares, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the Founder Shares, whether any
such transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).


(c)           Until 30 days after the completion of the Company’s initial
Business Combination (“Sponsor Lock-Up Period”), each of the undersigned shall
not, except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder, with respect to the Sponsor Warrants and the respective Common Stock
underlying the Sponsor Warrants, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Sponsor Warrants and the respective Common Stock
underlying the Sponsor Warrants, whether any such transaction is to be settled
by delivery of the Common Stock or such other securities, in cash or otherwise,
or (iii) publicly announce any intention to effect any transaction specified in
clause (i) or (ii).
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the provisions contained in paragraphs 3(b) and
3(c) herein, the Sponsor may transfer the Founder Shares and/or Sponsor Warrants
and the respective shares of Common Stock underlying the Sponsor Warrants: (i)
to the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors or any affiliate of the Sponsor; (ii) by
gift to a member of the Founder’s immediate family or to a trust, the
beneficiary of which is a member of the Founder’s immediate family, an affiliate
of the Founder or to a charitable organization; (iii) in the case of the
Founder, by virtue of the laws of descent and distribution upon death of the
Founder; (iv) pursuant to a qualified domestic relations order; (v) by virtue of
the laws of the state of Delaware or the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor; (vi) in the event of the Company’s
liquidation prior to the completion of the Company’s initial Business
Combination; or (vii) in the event that the Company consummates a liquidation,
merger, stock exchange or other similar transaction that results in all of its
stockholders having the right to exchange their shares of the Common Stock for
cash, securities or other property subsequent to the consummation of the
Company’s initial Business Combination; provided, however, that, in the case of
clauses (i) through (v), these permitted transferees enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
paragraphs 3(b) and 3(c) herein.


(e)           Further, each of the undersigned agrees that after the Founder
Lock-Up Period or the Sponsor Lock-Up Period, as applicable, has elapsed, the
Founder Shares and/or Sponsor Warrants and the respective shares of Common Stock
underlying the Sponsor Warrants owned by the undersigned shall only be
transferable or saleable pursuant to a sale registered under the Securities Act
or pursuant to an available exemption from registration under the Securities
Act. The Company and the undersigned each acknowledge that pursuant to that
certain registration rights agreement to be entered into between the Company and
the Sponsor, the Sponsor may request that a registration statement relating to
the Founder Shares and/or Sponsor Warrants and the respective shares of Common
Stock underlying the Sponsor Warrants be filed with the Commission prior to the
end of the Founder Lock-Up Period or the Sponsor Lock-Up Period, as the case may
be; provided, however, that such registration statement does not become
effective prior to the end of the Founder Lock-Up Period or the Sponsor Lock-Up
Period, as applicable.


(f)            The undersigned shall retain all of its rights as a shareholder
during the Share Lockup Period including, without limitation, the right to vote
such shares.


(e)           During the Share Lockup Period and Warrant Lockup Period, all
dividends payable in cash with respect to such securities shall be paid to the
undersigned, but all dividends payable in Common Stock or other non-cash
property shall become subject to the applicable lockup period as described
herein and shall be released from such lockup in accordance with the provisions
of this Paragraphs 3.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Without limiting the provisions of paragraph 3 hereof, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, each of the undersigned shall not (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, with respect to any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by the undersigned, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by the undersigned, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii).


5.           In the event of the liquidation of the Trust Account without the
consummation of a Business Combination, the Founder agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into an acquisition agreement
with (a “Target”); provided, however, that such indemnification of the Company
by the Founder shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered (other than the Company’s
independent public accountants) or products sold to the Company or a Target do
not reduce the amount of funds in the Trust Account to below $10.00 (or $9.97 if
the over-allotment is exercised in full) per share of the Common Stock sold in
the Offering (the “Offering Shares”), and provided, further, that only if such
third party or Target has not executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Founder shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Founder shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Founder shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Founder, the Founder notifies the Company in writing that the Founder shall
undertake such defense.


6. (a)     In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the Founder hereby agrees that until the
earliest of the Company’s initial Business Combination, liquidation or such time
as he ceases to be an officer or director of the Company, he shall present to
the Company for its consideration, prior to presentation to any other entity,
any business opportunity with an enterprise value of $80 million or more,
subject to any pre-existing fiduciary or contractual obligations he might have.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Each of the undersigned understands that the Company may effect a
Business Combination with a single target business or multiple target businesses
simultaneously and agrees that each undersigned individually will not
participate in the formation of, or become an officer or director of, any blank
check company, until the Company has entered into a definitive agreement
regarding its initial Business Combination or the Company has failed to complete
an initial Business Combination within 21 months (which period may be extended
for up to one 3 month period ending 24 months if a letter of intent, agreement
in principle or definitive agreement relating to a prospective Business
Combination is executed before the 21-month period ends and (ii) such extension
is approved by at least 65% of the holders of the Common Stock), from the
closing of the Offering; provided, however, that nothing contained herein shall
override each of the undersigned’s individual fiduciary obligations to any
entity with which each of the undersigned individually is currently directly or
indirectly associated or affiliated or by whom each of the undersigned
individually is currently employed.


(c)           Each of the undersigned hereby agrees and acknowledges that (i)
each of the Underwriters and the Company would be irreparably injured in the
event of a breach by the undersigned of his or its obligations under paragraphs
6(a) and/or 6(b) hereof, (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.


7.             The Founder’s biographical information and each Member’s
biographical information as applicable, furnished to the Company is true and
accurate in all material respects and does not omit any material information
with respect to the Founder’s background. Each of the questionnaires furnished
to the Company by the Sponsor, the Founder and the Members, as applicable, are
true and accurate in all material respects. Each of the he undersigned
represents individually and warrants that:


(a)           each of the undersigned individually is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction;


(b)           each of the undersigned individually has never been convicted of,
or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and each of the undersigned
individually is not currently a defendant in any such criminal proceeding; and


(c)           each of the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.


8.            Except as disclosed in the Prospectus, neither the undersigned nor
any affiliate of the undersigned, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           repayment of loans made to the Company by Sachs Capital Group in
connection with the preparation, filing and consummation of the Offering;


(b)           payment of an aggregate of $7,500 per month to Sachs Capital Group
LP, an affiliate of the Founder, for office space, secretarial and
administrative services;


(c)           payment of up to $7,500 in monthly additional overhead expenses
incurred on the Company’s behalf by Sachs Capital Group LP or the Sponsor; and


(d)           repayment of loans, if any, and on such terms as to be determined
by the Company from time to time, made by the Sponsor or an affiliate of the
Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment.


9.             In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the Founder agrees to advance such funds necessary to
complete such liquidation and agrees not to seek repayment for such expenses. 
The Founder represents to the Company that he is capable of funding a shortfall
in the Trust Account to satisfy his reasonably foreseeable indemnification
obligations.


10.           Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.


11.           Each of the undersigned authorizes any employer, financial
institution, or consumer credit reporting agency to release to the
Representatives and its legal representatives or agents (including any
investigative search firm retained by the Representatives) any information they
may have about each of the undersigned’s background and finances
(“Information”), purely for the purposes of the Offering (and shall thereafter
hold such information confidential).  Neither the Representatives nor its agents
shall be violating the undersigned’s right of privacy in any manner in
requesting and obtaining the Information and the undersigned hereby releases
them from liability for any damage whatsoever in that connection.


12.           Each of the undersigned acknowledges and agrees that the Company
will not consummate any Business Combination with any company with which the
undersigned has had any discussions, formal or otherwise, prior to the
consummation of the IPO, with respect to a Business Combination.


13.           Each of the undersigned acknowledges and agrees that the Company
will not consummate any Business Combination which involves a company which is
affiliated with any of the undersigned unless the Company obtains an opinion
from an independent investment banking firm that the business combination is
fair to the Company’s stockholders from a financial perspective.
 
 
7

--------------------------------------------------------------------------------

 
 
14.           Each of the undersigned has full right and power, without
violating any agreement to which he or it is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement and to serve as an
officer of the Company or as a director on the board of directors of the
Company, as applicable, and hereby consents to being named in the Prospectus as
an officer and/or as a director of the Company, as applicable.


15.           As used in this Letter Agreement, (i) “Business Combination” shall
mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 1,752,381 shares of the
Common Stock of the Company acquired by the Sponsor for an aggregate purchase
price of $25,000, or approximately $0.01 per share, prior to the consummation of
the Offering; (iii) “Public Stockholders” shall mean the holders of securities
issued in the Offering; (iv) “Sponsor Warrants” shall mean the Warrants to
purchase up to 4,000,000 shares of the Common Stock of the Company that are
acquired by the Sponsor at a price per Warrant of $0.75 in a private placement
that shall occur simultaneously with the consummation of the Offering; and (v)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Offering will be deposited.


16.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.


17.           No party may assign either this Letter Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and each of his or its heirs, personal
representatives, successors and assigns.


18.           This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parities hereto (i) agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.
 
 
8

--------------------------------------------------------------------------------

 
 
19.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.


20.           This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Lock-up Period, or (ii) the liquidation of the Trust
Account; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Offering is not consummated and closed by July 31, 2011;
and provided, further, that paragraph 5 of this Letter Agreement shall survive
any liquidation of the Company.


[Signature page follows]


 
9

--------------------------------------------------------------------------------

 



 
Sincerely,
     
SCG FINANCIAL HOLDINGS, LLC
     
By:
/s/ Gregory H. Sachs
 
Name: Gregory H. Sachs
 
Title:   Manager
     
GREGORY H. SACHS REVOCABLE
TRUST DTD. APRIL 24, 1998
     
By: 
/s/ Gregory H. Sachs
 
Name: Gregory H. Sachs
 
Title:   Trustee
     
2011 SACHS FAMILY TRUST
     
By:
/s/ Gerald M. Sachs
 
Name: Gerald M. Sachs
 
Title:   Trustee
     
/s/ Gregory H. Sachs
 
Gregory H. Sachs, individually
     
/s/ Michelle Sibley
 
Michelle Sibley, Member
     
/s/ Loren Buck  
 
Loren Buck, Member
      /s/ Michael Wallach   
Michael Wallach, Member
     
/s/ Kenneth B. Leonard  
 
Kenneth B. Leonard, Member



Signature Page to Letter Agreement – SCG Financial Holdings LLC and Gregory H.
Sachs
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:


SCG FINANCIAL ACQUISITION CORP.
 
By: 
/s/ Michelle Sibley 
Name:  Michelle Sibley
Title:  Chief Financial Officer



Signature Page to Letter Agreement – SCG Financial Holdings LLC and Gregory H.
Sachs


 
 

--------------------------------------------------------------------------------

 